Dismissed and Memorandum Opinion filed May 29, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00227-CV

                 ROGER DALE MONTGOMERY, Appellant

                                       V.
                           SPRING I.S.D., Appellee

                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-32442

                 MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment signed November 20, 2013.
Appellant filed a timely motion for new trial on December 18, 2013. Appellant’s
notice of appeal was filed March 18, 2014.

      When appellant has filed a timely post-judgment motion, the notice of
appeal must be filed within ninety days after the date the judgment is signed. See
Tex. R. App. P. 26.1(a).
      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See
Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor
to Rule 26). Appellant’s notice of appeal was not filed within the fifteen-day
period provided by Rule 26.3

      On April 29, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.




                                          2